Balcom, Justice,
overruled the objection, and gave the plaintiff leave to amend his complaint on the trial, by inserting a claim for such special damages. (Bennett agt. Lockwood, 20 Wend. 223.)
The defendant’s counsel objected to the amendment, and claimed the defendant was not then prepared to meet such evidence. The judge remarked that the defendant must show he had some absent witness material to the claim for the special damages, before he would refuse to allow the plaintiff to amend his complaint, but no such proof was made, and the amendment was allowed without terms.